UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-2482



DAWN FIGMAN,

                                              Plaintiff - Appellant,

          versus


SPRINT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-01-3-3)


Submitted:     February 21, 2002            Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dawn Figman, Appellant Pro Se. Neal Lawrence Walters, Charlottes-
ville, Virginia; Timothy J. Nieman, RHOADS & SIMON, L.L.P., Harris-
burg, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dawn Figman appeals from the district court’s orders granting

summary judgment to Defendant on her claims of discrimination and

retaliation in violation of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 &

Supp. 2001) and the Americans with Disabilities Act (ADA), 42

U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 2001), and denying her

subsequent “Motion to Reinstate,” which the district court con-

strued as a motion to alter or amend judgment under Fed. R. Civ. P.

59(e).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny Figman’s

motion to file a formal pro se brief and affirm on the reasoning of

the district court. Figman v. Sprint, No. CA-01-3-3 (W.D. Va. Nov.

6, 2001; Nov. 30, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2